DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The reply filed on 12/31/2021 amended claims 1, 2, and 5. Claims 1-20 are currently pending herein. However Claims 8, 10-12, and 14-20 were previously withdrawn in response to a restriction requirement
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/31/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the open-ended clause “configured to hold” (Claim 1, line 6), which renders the claim indefinite, since it's not clear whether the claimed "holding" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim recites the limitation: "a first or second connector portion,” which is of unclear antecedent basis and therefore renders the claim indefinite. It is suggested that the claim limitation be rewritten as: "one of the first connector portion or the second connector portion,”  Appropriate correction is required
Claim Rejections - 35 USC § 102
The previous rejections of the claims under 35 USC 102 are withdrawn in light of the amendments, the rejections that remain are detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (US 7,475,900 B2) in view of Liao (US D593,459 – previously cited).
[Claim 1] Regarding Claim 1, Cheng teaches: A stroller (See, e.g., Fig. 4-8), comprising: 
a stroller frame (See, e.g., Fig. 4-8, 3+4+5+10+etc.); a plurality of wheels (See, e.g., Fig. 4-8, 33+34) comprising at least one front wheel (See, e.g., Fig. 4-8, 33) and a plurality of back wheels (See, e.g., Fig. 4-8, 34); a first seat (See, e.g., Fig. 4-8, 72) coupled to the stroller frame at a first vertical position of the stroller frame (See, e.g., Fig. 4-8) and configured to hold a first child in the stroller (See, e.g., Fig. 4-8); 
a first seat attachment housing (See, e.g., Fig. 4-8, 410) coupled to the stroller frame at a second vertical position of the stroller frame that is below the first vertical position (See, e.g., Fig. 4-8); wherein a first front wheel extends from a front of the stroller (See, e.g., Fig. 4-8, 33);

wherein a first seat attachment adapter (See, e.g., Fig. 4-8, 71) is coupled to the first seat attachment housing (See, e.g., Fig. 4-8) and wherein a second seat attachment adapter (See, e.g., Fig. 4-8, 71) is coupled to the second seat attachment housing (See, e.g., Fig. 4-8).
Cheng fails to explicitly teach: wherein the plurality of wheels comprises at least one central wheel. 
However, Liao teaches a similar stroller (See, e.g., Liao: Fig. 1-13) wherein the plurality of wheels comprises at least one central wheel (See, e.g., Liao: Fig.1-13).
Cone teaches that it is well known in the art of stroller design to provide a central wheel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system taught by Cheng with a central wheel such as taught by Liao, for the purpose of conveniently and beneficially allowing a user to push and maneuver the system easily by providing an additional point of contact with the ground to evenly distribute the load of the stroller across the entire stroller frame. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Cheng in view of Liao teaches: further comprising: the first seat attachment adapter removably coupled to the first seat 
[Claim 3] Regarding Claim 3, the combination of Cheng in view of Liao teaches: further comprising a second seat (See, e.g., Fig. Cheng: 4-8, 71) removably coupled to the first seat attachment adapter and the second seat attachment adapter (See, e.g., Cheng: Fig. 4-8).
[Claim 4] Regarding Claim 4, the combination of Cheng in view of Liao teaches: wherein each of the first seat attachment adapter and the second seat attachment adapter has a first end and a distal second end (See, e.g., Cheng: Fig. 4-8, 71).
[Claim 5] Regarding Claim 5, the combination of Cheng in view of Liao teaches: wherein the first end comprises a first or second connector portion (See, e.g., Cheng: Fig. 4-8, 71) and is releasably connected to one of the first seat attachment housing and the second seat attachment housing (See, e.g., Cheng: Fig. 4-8).
[Claim 7] Regarding Claim 7, the combination of Cheng in view of Liao teaches: wherein the first seat is one of a baby seat (See, e.g., Cheng: Fig. 4-8, 71), a car seat, a stroller seat, a bassinet, a baby carrier, or a pram and the second seat is one of a second baby seat (See, e.g., Cheng: Fig. 4-8, 72), a second car seat, a second stroller seat, a second bassinet, a second baby carrier, or a second pram.
[Claim 9] Regarding Claim 9, the combination of Cheng in view of Liao teaches: wherein the second vertical position and the third vertical position are at a same vertical height (See, e.g., Cheng: Fig. 4-8).
[Claim 13] Regarding Claim 13, the combination of Cheng in view of Liao teaches: wherein the first seat attachment housing and the second seat attachment housing are part of the stroller frame (See, e.g., Cheng: Fig. 4-8).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng in view of Liao and further in view of Cone, II al. (US 6,286,844 B1).
[Claim 6] Regarding Claim 6 the combination of Cheng in view of Liao fails to explicitly teach: wherein the distal second end is releasably connected to the second seat. 
However, Cone teaches a similar seat attachment (See, e.g., Cone: Fig. 1-13) for a stroller (See, e.g., Cone: Fig. 1-13, 214) with seat attachment adapters (See, e.g., Cone: Fig.1-13, 250) having a first end connected to the stroller frame and a second end releasably coupled to a seat (See, e.g., Cone: Fig.1-13, 12).
Cone teaches that it is well known in the art of stroller seat design to provide a seat attachment adapters that releasably connect to a seat and a stroller frame. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system taught by Cheng in view of Liao with a seat attachment adapter that has a distal second end that is releasably connected to the seat such as taught by Cone, for the purpose of conveniently and beneficially allowing a user to disassemble the system easily (e.g., by disconnecting the seat from the stroller with or without the adapter still connected to the seat), and additionally presenting a seat that can be connected to a separate stroller or similar baby system (e.g., car base, highchair base, etc.). Moreover, the modification is obvious as no more than the use of familiar .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES M DOLAK/
Primary Examiner, Art Unit 3618.